DETAILED NOTES

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/04/2019 is/are being considered by the examiner.
IDS dated 06/04/2019
NPL5 was not considered:
the NPL submitted does not correspond to subject matter listed as NPL5, as only the cover page of the response to the restriction was provided, as opposed to the page(s) that contain applicant’s response to the restriction.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	No invocation of 35 U.S.C. 112(f) is noted in this Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5
L1-4, the claim construction renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is known if the electric isolation is provided via one of the two listed features (1: oxide grown, 2: diffusion bond) or if the claim requires both listed features to provide the electric isolation.
For the purposes of applying art, the office will read the claim under the former interpretation (‘or’ listed features) as Para64 provides written support for only the former interpretation and not the latter interpretation (‘and’ listed features)
Claim 8
L1, limitation “is controlled” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if a potentially infringing structure must be actively controlled as recited in order to infringe the claim, or if a potentially infringing structure must only be capable of being controlled as recited in order to infringe the claim.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5, under the latter interpretation as discussed under 112b above
L1-4 fails to comply with the written description requirement as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the electric isolation of the SMA relative to the variable stiffness aerostructure being formed via both a grown oxide (as claimed) and a diffusion bond (as claimed) in the same embodiment, as Para64 is the closest written support and Para64 clearly lists the two features as alternates.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 ,6, 8-9, as best understood in light of the 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maclean (US 5,662,294).
Claim 1
Maclean discloses:
“A variable stiffness aerostructure (best seen Fig1-7, blade 50/10; abstract), comprising: 
a shape memory alloy (SMA tendons 16) (SMA) electrically isolated from the variable stiffness aerostructure (abstract; Fig4/7 circuit diagrams, SMA tendons 16 only electrically connected to electric components shown), the SMA configured to be coupled to a current source (Fig4/7, power supply 26), wherein the SMA increases a stiffness of the variable stiffness aerostructure in response to an increase in a current being supplied from the current source (functional limitation. abstract; Fig1-7).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 2
Maclean discloses: “The variable stiffness aerostructure of claim 1, wherein the variable stiffness aerostructure comprises an airfoil extending from a leading edge to a trailing edge and extending from a root to a tip (best seen Fig2/6, leading edge and trailing edge best seen Fig6, extension is span direction best seen Fig2).”
Claim 3
Maclean discloses: “The variable stiffness aerostructure of claim 1, wherein the SMA comprises an outer surface defining at least a portion of the variable stiffness aerostructure (best seen Fig2/3/6, facesheet 58/12 has embedded SMA tendons 16, and an outer surface of facesheet 58/12 defines a portion of the blade 50/10).”
Claim 4
Maclean discloses: “The variable stiffness aerostructure of claim 1, wherein the SMA comprises at least one of a wire or a sheet extending through an inner portion of the variable stiffness aerostructure (best seen Fig2/6, SMA tendons extend within blade 50/10).”
Claim 6
Maclean discloses: “The variable stiffness aerostructure of claim 1, wherein the SMA changes a geometry of the variable stiffness aerostructure in response to an increase in the current being supplied from the current source (functional limitation. Abstract; Fig1/5A-D/7).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 8
Maclean discloses: “The variable stiffness aerostructure of claim 1, wherein the current is controlled, at least in part, by a resistance of the SMA (functional limitation. Abstract, C1L53-C2L4; Fig1-7, SMA tendons 16 are heated due to current which implicitly is based on the resistance of the SMA tendons 16, further the circuit diagrams use the symbol of a resistor for SMA tendons 16).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 9
Maclean discloses: “The variable stiffness aerostructure of claim 1, wherein the increase in the current is configured to change a modulus of the variable stiffness aerostructure (best seen Fig1; Abstract, C3L1-10).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5, as best understood in light of the 112 issues above is/are rejected under 35 U.S.C. 103 as being unpatentable over Maclean (US 5,662,294) in view of Taylor (US 3,695,778).
Claim 5
Maclean discloses the arrangement of Claim 1.
Maclean further discloses (C1L53-56, C5L58-64) that the facesheet 58/12 is bonded honeycomb core 53/14 using a silicon rubber based adhesive. However Maclean is silent to this electrical isolating bond being a grown oxide or a diffusion bond.
Taylor teaches (Abstract, C1L45-58) that adhesives and diffusion bonding are known art alternatives to providing an attachment between a composite outer layer of a turbine blade and center core of a turbine blade.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the silicon rubber adhesive bond of Maclean with a diffusion bond, as Taylor teaches that adhesives and diffusion bonding are known art alternatives to providing an attachment between a composite outer layer of a turbine blade and center core of a turbine blade, and such a modification to Maclean would be a simple substitution of one art recognized bonding solution for another art recognized bonding solution.

Claim 7, as best understood in light of the 112 issues above is/are rejected under 35 U.S.C. 103 as being unpatentable over Maclean (US 5,662,294) in view of Swedowicz (US 9,963,988).
Claim 7
Maclean discloses the arrangement of Claim 1.
Maclean further discloses (C7L1-22) that the temperature of the SMA tendons is determined based on position and voltage readings in order to ensure that the arrangement stays within design specifications.
Maclean is silent to the application of a particular temperature sensor.
Swedowicz teaches (C8L51-56; Fig10, temperature sensor 40, SMAs A/B/C) that it is known to use temperature sensors to control the activation / electric current heating of SMAs, and to place the temperature sensors close to the corresponding SMAs.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a temperature sensor to the blade arrangement of Maclean in order to have the advantages of simplify and/or an additional safety check to the control system that controls the supplied current to the SMA tendons of Maclean by directly measuring the temperature of the structure within the blade of Maclean, as Swedowicz teaches that it is known in the art to use temperature sensors to control the activation / electric current heating of SMAs, and to place the temperature sensors close to the corresponding SMAs


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747